JUSTICE UNVERZAGT, dissenting: I respectfully dissent from the opinion of the majority which affirms the trial court’s judgment suppressing evidence of cocaine found in the glove compartment of the vehicle in which defendants were driver and passenger. The initial stop is not in dispute as defendant agreed it was as a result of the police officers’ observation of a burned-out license plate light. Upon their approach to the vehicle, the police officers observed open liquor in plain view on both the floor of the backseat and the floor on the driver’s side of the vehicle. The driver of the vehicle was then determined to be a minor in possession of alcohol. The occupants of the vehicle were ordered out and eventually they were arrested. The majority determines that the police exceeded the scope of a permissible search and affirms the judgment below. The majority determines that since the defendants were minors, the police had probable cause to search for open or closed alcohol containers. The majority stated that the police were mistaken in their belief that once they found open liquor in the vehicle, the police had probable cause to search for any type of contraband. The majority and the trial court are simply wrong in their opinions. When Officer Green approached the vehicle he observed the glove compartment door open and therein he observed a 35-mm black and gray film container in the glove compartment, as well as “odds and ends, papers.” He also observed the open liquor in the front seat and backseat. Officer Green observed defendant Wiest was rummaging through the glove compartment. Officer Green’s perception of defendant Wiest’s activities was that Wiest was trying to conceal or hide items. Based on his prior experience in drug-related cases, Officer Green was suspicious that the film container contained illicit drugs. . The glove compartment had been closed by Wiest. Officer Green reopened the glove compartment and opened the suspicious film container, which did not contain film but rather some sort of pills. Officer Green found a clear plastic baggie containing cocaine in the glove compartment. It seems to me the officer’s search of the glove compartment was proper in view of the discovery of open liquor and his suspicions with regard to the film case. The fact that pills were in the case, rather than film, would prompt them to observe further the items in the glove compartment. The officers exercised good common sense in the scope of the search and did not offend any of defendant’s rights. People v. Penny (1989), 188 Ill. App. 3d 499, relied upon by the trial court and the majority, is distinguishable. The type of container there was a package wrapped in a brown opaque plastic material. Here, the clear plastic baggie containing a white powdery substance was found in the glove compartment. It field tested positive for cocaine. By its very appearance it was obvious to the police it contained an illegal substance. Thus the film container argument is nothing but a red herring. The clear plastic baggie was obvious to the officer and he had the right to seize it. It should not have been suppressed. The search here was incident to a lawful arrest of the defendants for the open liquor violation. A search incident to a lawful arrest is a traditional exception to the warrant requirement of the fourth amendment. (United States v. Robinson (1973), 414 U.S. 218, 224, 38 L. Ed. 2d 427, 434, 94 S. Ct. 467, 471.) Such searches are considered valid because of the need to remove weapons that the arrestee may attempt to use in order to resist arrest or effect an escape, as well as the need to prevent destruction of evidence at the scene of an arrest. (New York v. Belton (1981), 453 U.S. 454, 69 L. Ed. 2d 768, 101 S. Ct. 2860.) When the police have made a lawful, custodial arrest of the occupant of an automobile, they may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile. (People v. Kalivas (1991), 207 Ill. App. 3d 415, 417.) The supreme court in Belton expressly included a search of any closed or open glove compartments or other receptacles or containers found within the passenger compartment. People v. Loftus (1983), 111 Ill. App. 3d 978, 982. In my view the search of the glove compartment was properly made incident to the arrest of defendants. The cocaine found therein should not be suppressed. I therefore dissent.